DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	In claim 6, “the question” in line 2 of claim 6 and in line 5 of claim 6 is interpreted as referring to “a/the question” in claim 2, and not to “a second question” in line 2 of claim 6.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 13, 15-16, 18 recite “The system of claim 12/16, further comprising:” method steps which is unusual because systems are typically defined by what they are and not what they do.  It is fairly clear that Applicant intended to claim something like --The system of claim 12, wherein the operations further comprise—the method steps (i.e. where the instructions have the characteristic of causing the system to perform additional elements of the system.

Claim 17 recites “The system of claim 16, identifying” which does not include a –wherein the operations further comprise— between “claim 16” and the steps of claim 17 (as claimed, the plain meaning of claim 17 requires the system of claim 16 and two additional steps, not where the operations further comprise the additional steps).  At a minimum, it is not clear if Applicant meant to claim the plain meaning of claim 7.

The dependent claims include the issues of their respective parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 11-14, 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dechu et al. (US 2019/0180639), hereafter Dechu.

As per Claims 2, 11-12, Dechu suggests (along with its computer-readable media equivalent and si) A computer-implemented method comprising: obtaining transcript data that includes a transcription of audio of a communication session; determining, based on an analysis of the transcript data during the communication session, a question related to the communication session; and directing, during the communication session, the question to a device involved in the communication session for presentation of the question by the device/directing, during the communication session, presentation of the question to a first participant of the communication session (Paragraphs 24-26, 30-33, 35, 39-43, Figure 2, claims 1, 11-12; [all paragraphs and Figures are cited for each limitation with “key” paragraphs and Figures pertaining to each limitation identified below, i.e. all other paragraphs and Figures not specifically referenced for any particular limitation are eligible to provide context and additional support]
“A computer-implemented method comprising: obtaining transcript data that includes a transcription of audio of a communication session;”: Paragraphs 24-26, 39-43, Figure 2, claims 1, 11-12; Paragraph 26 suggests converting audio of a session into text using ASR [“obtain[ing] transcript data that includes a transcription of audio of a… session”], and a session is at least suggested, in some embodiments, to be a session where an educator is “communicating” to participant[s] [paragraph 24, i.e. the session is a “communication session”].  Paragraphs 39-43 and Figure 2 and claims 1, 11-12 at least suggest computer implementation [including a processor executing instructions stored in memory]
“determining, based on an analysis of the transcript data during the communication session, a question related to the communication session;”: Paragraphs 24-26, 30-33, 35; analyzing a speech-to-text transcript of “communication session” 
“and directing, during the communication session, the question to a device involved in the communication session for presentation of the question by the device/directing, during the communication session, presentation of the question to a first participant of the communication session”: Paragraphs 24-26, 30-33, 35, 39-43, Figure 2, claims 1, 11-12; 
For claims 1 and 11, the cited paragraphs [especially paragraph 35] suggest providing [“directing” for claims 1 and 11 of this application], “while the session is ongoing”, the generated question [where the question is to be asked of the educator/presenter] to an audio output device [audio output is commonly/conventionally, if not inherently, performed using a speaker device of a computer] so that the audio output device can communicate/”present” the question to the presenter/educator/”first participant” [see particularly paragraph 35, where the suggested audio output device is “involved in the communication session” in the sense that it is used to present the question during the session].  Figure 2 also depicts a display device that is separate from a computer system/server and claims 1, 11-12 of Dechu describe embodiments where functions including incomplete topic determination and question generation are performed by a processor executing code in a memory, which suggests an embodiment where the question can be output via a display device that is separate from the system that analyzes the transcript to identify incomplete topic[s] and generates the question 
	For claim 12, directing, “while the session is ongoing”, the suggested audio output device [or the display device in the suggested embodiment where output of a generated question is performed by a display device] to present/output the generated question to the educator/presenter/”first participant of the communication session”).

	As per Claims 3 and 13, Dechu suggests (along with its system equivalent) determining the question based on one or more of: a topic of the communication session, a profile of a first participant of the communication session, and a profile of a second participant of the communication session (Paragraphs 24-26, 30-33, 35, 39-43, Figure 2, claims 1, 11-12;
	Paragraph 30, in particular describes where the generated/”determined” “question” is relevant to, and is generated/”determined” using/”based on”, an incomplete “topic”, where paragraph 25 describe where the incomplete topic is “relevant to the subject of the learning session” [paragraph 25, i.e. is a topic “of the communication session”])

	As per Claims 4 and 14, Dechu suggests wherein the question relates to a topic of the communication session (Paragraphs 24-26, 30-33, 35, 39-43, Figure 2, claims 1, 11-12;


	As per Claim 21, Dechu suggests wherein the question is presented by a device of the first participant, the device being separate from the system (Paragraphs 24-26, 30-33, 35, 39-43, Figure 2, claims 1, 11-12;
	As discussed in the last 2 paragraphs of the rejection of claims 2 and 11-12, Dechu suggests both an embodiment where the generated question is output/presented to an educator/presenter/”first participant of the communication session” by an audio output device and an embodiment where the generated question is output/presented to an educator/presenter/”the first participant” via a display device [depicted in Figure 2 as being separate from the system including a processor and a memory which is suggested by claims 1, 11, and 12 of Dechu to be the system that performs the transcript analysis, incomplete topic identification and question generation].
	Paragraph 35, claims 1, 11, 12, and Figure 2 thus suggests where the generated “question” is “presented”/output to the educator/presenter/”first participant” “by a” display/audio-output “device” which is “separate from the system” [in the case of the suggested audio output device, the audio output device is separate from the computer system in the same way that the display device is separate from the computer system in Figure 2], where the display/audio-output “device” is “a device of the first participant” in 

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	As per Claim(s) 5 (and similarly claim 15), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 2 and 5 together, including (i.e. in combination with the remaining limitations in claim[s] 2 and 5) determining, based on the analysis of the transcript data during the communication session, if the question (that was determined, based on an analysis of the transcript data during the communication session and which is related to the communication session [in claims 2 and 12]) has been asked during the communication session; and directing, during the communication session, the device involved in the communication session to indicate a status regarding the question having been asked (i.e. “having been asked” is interpreted as the question was asked [i.e. as opposed to “a status regarding whether the question has been asked”] because in order for a question to have been [past tense] asked [past tense], the question logically needs to have already been asked).
Dechu, it does not seem logical to determine if the question (generated based on the incomplete topic) has been asked because the incomplete topic is identified based on the incomplete topic not being mentioned at all or is missing facet(s) (paragraph 25) and therefore the generated question, more than likely, was not asked.
2017/0213190 teaches “the engine… determines whether more questions should be asked.  Should it be determined that no further questions are to be asked… or the list of questions for this interview is finished” (paragraph 170) and “However, at block 304c, should more questions need to be asked, the process moves to block 304d, where based on the aforementioned analysis, the next question is selected. This selection is, for example, from a list of questions selected for the interview, at the time the interview is set up, for example, at block 302. The selected question is then asked by the interviewer, to the interviewee, at block 304e. The selected question is either recorded, or live, depending on the interview type, automated or live, respectively. From block 304e, the process returns to block 304a, where it resumes” (paragraph 171).  The interviewer in Figure 1B and paragraph 58 is suggested to be a human in at least some embodiments.  This reference teaches determining that no more questions are to be asked based on a list of questions being finished (which suggests determining which questions in the list were or were not asked).  Paragraph 62 describes storing speech to text transcripts, but this reference does not specifically describe that questions on a list are asked or not based on analyzing a transcript.
2009/0119371 teaches “a method of synchronizing questions and answers in an instant messaging session can be provided. The method can include maintaining an if a question determined based on an analysis of transcript data during a communication session has been asked (questions in the instant messaging text, if they exist in the instant messaging text, are logically asked).  Even assuming displaying a question that was asked indicates that a question determined from a chat transcript was asked (implicitly, because the question can’t be part of the supplemental display in Figure 1 unless it was actually asked) the determining of a question that was asked in the chat transcript cannot read on both the “determining, based on an analysis of the transcript data during the communication session, a question related to the communication session” in claims 2 and 12 and “determining, based on the analysis of the transcript data during the communication session, if the question has been asked during the communication session” in claims 5 and 15.
2018/0046710 “In some embodiments, the offline analysis component uses distinct components to extract the features. The components can include an automatic speech recognition (ASR) component, which can produce a transcription of the conversation, a natural language processing (NLP) component, which can extract semantic information (such as open-ended questions asked, key objections, etc.) from 
2019/0385711 (LATE filing date) teaches “History and state machine 720 tracks the progress of the screening or monitoring conversation, i.e., which questions have been asked and which questions are yet to be asked” (paragraph 194) but this reference’s earliest priority date does not precede the earliest effective date of this application and therefore does not qualify as prior art.
9953650 teaches “agenda of the discussion… questions and answers that occurred during a prior discussion”; “visual display… includes a list of questions… progress indicator for the percentage of agenda items covered”; Figure 12; “A list of questions… posed by conference attendees… rendered.  During the discussion, conference attendees can add questions to the list.  New questions added by conference attendees are appended [added to the bottom] of the list.  Questions added to the questions list… to be answered by the conference speaker… aurally during the discussion or at the minimum, saved in the conference transcript.  As questions are answered by the conference speaker… removed from the questions list… Seeing the questions list may prompt conference attendees to ask a question that they hadn’t thought of until prompted by a question already posted on the list”.  This reference answered are removed from the questions list, but no analysis of a transcript is done to determine which questions were, or were not already asked, and since questions that are answered are removed, then this reference actually teaches where questions that are asked (obviously asked if they are answered) are not indicated on the display.
9652113 teaches “conference summary report… includes identified speakers… tone… topics discussed… conclusions arrived at… actions to be taken… Topics discussed… list of topics discussed in an electronic conference meeting and may be generated from the output of transcript generating component”; “transcript generating component… speech-to-text transcription of each stream of speech data within conference streaming speech data… speech recognition software to generate the speech-to-text transcription”, col. 6, lines 32-49; “transcript generating component… transcription for each stream of speech data… utilize transcript analyzing component… to analyze each transcript in real time as it is generated… text parsing and/or natural language processing to analyze the transcripts… may utilize trigger identifier… to determine whether one or more triggers are present within a transcript… Triggers may be, for example, content-based triggers…. example, a specified keyword or topic of interest”, col. 6, line 50 – col. 7, line 5; “Content-based triggers may be… keywords, which of the plurality of questions (i.e. which of the obtained plurality of questions “determined to be asked during the communication session”) have been asked.  The identification and notification of questions in the transcript only identifies questions that happen to have been spoken during the conference, and not that certain questions that are determined to be asked during the communication session have been asked (e.g. in a combination with the 9953650, the trigger/question-detection does not determine which of the questions submitted by the conference attendees to be asked to the conference speaker have been spoken in the transcript.  The trigger/question-detection detects any question that has been asked in the transcript without regard to what the conference attendee questions obtained by the system are).

2010/0039296 “display screen… on digital pen… may display messages to remind the journalist to ask certain questions when conducting an interview… used by lawyers might be configured to audible or visually remind the lawyer to ask certain questions of his client or a witness… might provide feedback when one or more required fields in a form remain blank”, paragraph 229;
2011/0137138 “reminder may be set to ask the patient an unanswered question again”, paragraph 75;
	These references, however, do not specifically teach that the reminder to ask certain questions is issued in response to determining that one of those certain questions have not been asked (as opposed to providing a friendly reminder regardless of whether the person did or did not ask a certain question) and these references do not teach that the identification of which questions have not been asked is done by analyzing a transcript.
	The prior art teaches displaying questions that have been asked, including displaying asked questions extracted from a transcript.
2002/0078139 “student’s answers to the questions… exam result is displayed on a transcript… may also contain image… of the student along with identification information such as the student’s name and address… link may be provided in the transcript… that when selected displays the questions asked, the answers, and the grader’s comments where applicable”, paragraph 52; 
	2003/0033294 “interview… system may extract from the transcript the questions that were asked, transcribe them into text, and display them on a web page”, paragraph 8;
The references, however, do not teach where transcripts are analyzed to determine which of the plurality of questions (i.e. the obtained plurality of questions determined to be asked during the communication session) have already been asked (similar to what was discussed above, these references only describe where questions are extracted without regard to what the obtained plurality of questions that are determined to be asked are)

As per Claim(s) 6 (and similarly claim 16, and consequently claims 7-10 and 17-20 which depend directly/indirectly on claims 6 and 16), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 2 and 5 together, including (i.e. in combination with the remaining limitations in claim[s] 2 and 5) obtaining a second question before the question is determined; and analyzing the transcript data during the communication session to determine an answer to the second question, wherein the question is determined based on the second question and the answer.
Dechu describes determining an incomplete topic based on whether a topic has been addressed during the session (paragraph 25) but does not specifically describe where discussion of a topic includes a previous question and an answer determined by analyzing the transcript data.
2016/0027442 teaches “In one embodiment, program 300 generates metadata corresponding to a presentation delivered by one or more speakers including items such as topics covered, summary of ideas for each topic, products discussed, next steps identified, the questions asked and indexed by participants, and the answers provided. In another embodiment, program 300 can generate rich textual documents with content enrichment for a specific topic. For example, a dictation of a doctor could be enriched with images and reference information about the subject being dictated” (paragraph 31).  This reference does not specifically describe where the answers are determined by analyzing transcript data.
2009/0119371 teaches “a method of synchronizing questions and answers in an instant messaging session can be provided. The method can include maintaining an instant messaging session between first and second participants, identifying questions and answers in the instant messaging text, matching each of the answers to a corresponding one of the questions, and displaying the matched questions and answers supplementally to the displaying of the chat transcript, ensuring that a participant does not overlook a question where response on their part is required” (Abstract, see also Figure 1 where text in a dialogue is arranged into a display including questions and corresponding answers).  This reference suggests determining answers corresponding to questions by analyzing a chat transcript.  This reference, however, does not use the determine a question to be asked (the questions and answers are used to make sure that a question that was asked is eventually answered)
2013/0226578 teaches “In the technique 1200 shown in FIG. 12, at 1210, a computing device (e.g., a server) performs analysis of a video response recorded at a client computing device in a video interview. At 1220, based on the analysis, the computing device automatically selects a video prompt (e.g., a follow-up question) to be displayed at the client computing device. For example, a follow-up prompt (e.g., "Please elaborate" or "Would you please expand on that?") can be automatically selected if a response to a previous question has a time duration that is below a threshold value. As another example, a text transcript or keywords from a response to a previous question can be analyzed, and a follow-up question can be automatically selected based on the analysis of the text transcript or keywords. In one example scenario, if a text transcript of a response in a job interview contains the word "salary," a follow-up question that asks about the interviewee's salary requirements can be automatically selected” (paragraph 75).  Paragraph 48 describes where a transcript of some or all of an interview can be obtained by speech recognition.  Paragraphs 48 and 75, together, suggest analyzing a transcript of an entire interview in order to identify a response to a previous question (because, when a transcript is not limited to only a response to a previous question, a system logically needs to identify what portion of the transcript is the response to the previous question so that the system can analyze the correct portion of the transcript to generate the follow-up question).  This reference does not appear to specifically describe where the follow-up question is determined based on the second question.  The follow-up question is based on the response, and the example determining of the follow-up question is not specifically based on the question (i.e. the automatic selection of the follow-up question is not specifically based on the question).
2007/0214120 teaches “questionnaire 474 may have logical branches that generate or eliminate questions based on previous answers to previous questions”
2011/0044431 teaches “Because it is known ahead of time what questions are in the script used by the customer service representatives, in the alternative embodiment of the present invention, terminal 110-1 searches the transcript of the telecommunications session for strings which resemble the questions in the script. More specifically, in this illustrative embodiment, terminal 110-1 searches the telecommunications session transcript for a sting that resembles the question "Are you happy with our service?". After that, terminal 110-1 searches the text transcript for a string which resembles the question following the relevant question in the script. By locating the string resembling the relevant question, terminal 110-1 determines where, approximately, in the transcript, the answer to the relevant question begins. And similarly, by locating the string resembling the question following the relevant question, terminal 110-1 determines where, approximately, in the transcript, the answer to the 
2015/0193429 teaches “Dialogs between two or more individuals are a part of everyday life and it is common to transcribe certain of these conversations into textual form for various reasons. For example, a transcription of a meeting may contain questions asked by various participants and responses provided by others during the course of one or more dialogs. Such responses may contain answers to a given question, but they may also contain verbiage that may not contain any relevant information. Furthermore, a participant's response may be a question in return. As another example, call center transcriptions may capture a dialog between a customer and an agent. These dialogs may be related to a particular product or a service and will typically contain a variety of questions and answers. As yet another example, an earnings transcription is typically generated when a CEO or CFO announces their company's earnings. These transcriptions not only contain dialogs between the company's representatives and people on the call or at the event, but also various kinds of questions and answers” (paragraph 4).  This reference suggests where questions asked by participants of a dialog and their answers can be obtained from transcripts of dialogs.
2008/0254419 teaches “At state 422D, a determination is made as to whether a follow-up question it to be asked. For example, a follow-up question may relate to identifying evidence that was presented during the conversation (e.g., by one or more speaker's use of words and/or verbal style) that supports the trainee's answer. If there are follow-up questions, the process proceeds to state 424D, where the follow-up 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 2-5, 11-15, and 21, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, and 10-12, of U.S. Patent No.10,360,912, hereafter Parent Patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application are rendered obvious by the claims of the Parent Patent.

As per Claim 2, Claim 1 of the Parent Patent teaches A computer-implemented method comprising: obtaining transcript data that includes a transcription of audio of a communication session; (preamble and first limitation of Claim 1 of the Parent Patent)
determining, based on an analysis of the transcript data during the communication session, a question related to the communication session; (last 2 limitations of Claim 1 of the Parent Patent; particularly determining a question to be a question that has not been asked, where the question is suggested to be a question related to the communication session because a reminder to ask the question is presented if the question has not been asked [suggesting that the question is a question that is to be asked during the communication session and is therefore “related to the communication session”])
and directing, during the communication session, the question to a device involved in the communication session for presentation of the question by the device (last limitation of Claim 1 of the Parent Patent)

	Claim 2 of the Parent Patent teaches claim 3.

	Claim 2 of the Parent Patent suggests claim 4 (if the question is determined based on a topic of the communication session then it is logically related to the topic of the communication session).

	 Claim 5 of the Parent Patent (interpreted as incorporating the limitations of claim 4 of the Parent Patent) teaches Claim 5 (Claim 4 of the Parent Patent [first limitation] teaches determining which questions have been asked based on transcript analysis, Claim 5 teaches indicating question that have been asked).

	Claim 10 of the Parent Patent (interpreted as incorporating the limitations of Claim 1 of the Parent Patent) suggests Claim 11.

	As per Claim 12, Claim 12 of the Parent Patent (interpreted as incorporating the limitations of Claim 11 of the Parent Patent) suggests a system comprising: one or more processors; and one or more computer-readable media configured to store instructions that in response to being executed by the one or more processors cause the system to perform operations, the operations comprising: (preamble of Claim 11 of the Parent Patent)
obtaining transcript data that includes a transcription of audio of a communication session; (lines 7-8 of Claim 11 of the Parent Patent)
determining, based on an analysis of the transcript data during the communication session, a question related to the communication session; (2nd to last limitation of claim 11 of the Parent Patent and Claim 12 of the Parent Patent; determining, based on analysis of the transcript data during the communication session, a question that has not been asked, where the question is suggested to be a question related to the communication session because a reminder to ask the question is presented if the question has not been asked [suggesting that the question is a question that is to be asked during the communication session and is therefore “related to the communication session”])
and directing, during the communication session, presentation of the question to a first participant of the communication session (Claim 12 of the Parent Patent; a reminder to ask a question is suggested to be a reminder provided to a person “participating” in the communication session so that the person will ask the question that has not been asked)
	
	As per Claim 13, Claims 11-12 of the Parent Patent do not, but Claim 2 of the Parent Patent suggests determining the question based on one or more of: a topic of the communication session, a profile of the first participant of the communication session, and a profile of a second participant of the communication session (Claim 2 of the Parent Patent).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of question with another because Claims 11-12 of the Parent Patent teaches the claimed invention 
	
As per Claim 14, Claims 11-12 of the Parent Patent do not, but Claim 2 of the Parent Patent suggests wherein the question relates to a topic of the communication session (Claim 2 of the Parent Patent; if the question is determined based on a topic of the communication session then it is logically related to the topic of the communication session).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of question with another because Claims 11-12 of the Parent Patent teaches the claimed invention except for the substitution of a question which is not necessarily related to a topic of the 

	As per Claim 15, Claim 11 of the Parent Patent teaches its limitations (last 2 limitations).

	As per Claim 21, Claim 12 of the Parent Patent suggests its limitations (a reminder to ask a question is suggested to be a reminder provided to a person “participating” in the communication session so that the person will ask the question that has not been asked, and the reminder is presented by a device, which suggests that the reminder is presented by “a device” that is “of the first participant” in the sense that the device is used to remind the first participant to ask the question.  Claims 11-12 of the Parent Patent also suggests “the device being separate from the system” because the reminder is provided by “a device” which is not, as claimed in Claims 11-12 of the Parent Patent, necessarily the system of Claims 11-12 of the Parent Patent [i.e. the scope of Claims 11-12 of the Parent Patent includes embodiments where “a device” is not necessarily the system].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huerta (US 2010/0291528) teaches “The virtual student 202 can generate a question in the class so that the teacher can answer the question in an area where a number of students may need additional assistance. In one example, an inference system 232 models student behavior to predict reactions of each student, based on a student profile, to events observed. In one instance, the student profile indicates that mathematical concepts are an area that needs further explanation for a particular student. Upon introduction of a new math topic, the inference system 232 predicts that a question should be asked regarding an unexplained topic discussed by the teacher since according to a student's profile the concept should be reinforced. The virtual student 202 includes an interaction manager 234 which includes system initiative that generates events that will guide the classroom into desired or targeted situations” (paragraph 59) and “In this example, the interaction manager 234 generates a question based on the lack of explanation provided during the lecture. In other words, if the lecture were on improper fractions and the teacher neglected to mention that improper fractions can be converted to decimal form, and the lecture input by the teacher into the 
Paragraphs 62, the virtual student receives inputs of classroom speech [from students and from an instructor] from a microphone and transcribes speech.
Paragraphs 19-21, 25-27, 43, 50-51; transcribing audio of classroom instruction is at least suggested to produce a transcription of class audio [i.e. “transcript data that includes a transcription of audio” of the class], and the class audio is at least suggested to be audio of classroom instruction [at a minimum, speech of the instructor instructing students or asking students questions, see also paragraph 43 which describes where there are multiple “student turns” and “instructor turns”, and see also paragraph 50 which describes where speech and audio events come from a teacher, students, teacher aides, and any other classroom participant, which suggests that the analyzed and transcribed audio includes student speech as well as instructor speech].  The class [i.e. the event where an instructor is instructing students by speaking] can be interpreted as a “communication session” [i.e. a class “session” where an instructor is “communicating” to his/her students].  
For claims 11-12, in particular, paragraphs 19-21 describe computer implementation.
Paragraph 25 describes students and an instructor are participants, and where a classroom environment is where an instructor instructs students, and where participants 
Paragraph 40 has topic identification.
2019/0122766 (filing date is LATE, provisional 62/575,732 date precedes effective filing date of this application) teaches “FIG. 13 illustrates a page displayed on the workstation of FIG. 2 when the user has toggled to a Billing tab. The page includes a display of billing codes 1300 and corresponding text 1302 from the note supporting the billing codes. The region 1304 displays a list of pertinent questions which are not yet asked, such as "when did the fever start" along with a reference to the line of the transcript (line 209) where the patient mentioned that they felt feverish. The page also displays possible issues to explore with the patient, such as hypertension and pre-diabetes. The bottom of the page shows a region 1312 indicating the audio recording is available for play, along with tools 1310 to pause, play, fast forward, rewind, etc. the recording. The transcript of the conversation is displayed when the up-arrow icon (A) 1314 is activated. In this example, the note in region 314 is displayed in a prose style” (paragraph 55 [supported by Provisional Application 62/575,732, page 12, lines 10-19])
8843372 teaches “Traditional linguistics approaches reduce the number of turns in the sample conversation from eleven to three. As traditional linguists do not recognize the turn as a unit of analysis, their transcripts would show only that Mary was asked a question by the doctor, she responded, and the doctor acknowledged her response. There is no recognizable grammatical structure as neither speaker's talk contains a grammatical sentence”
2010/0023463 teaches “A textual transcription of a question that was asked by the interviewer. During the redaction process, the redacting system listens for "question" and "end question" tags. The audio that falls in between these tags is transcribed using a voice recognition module. It is not necessary that the textual transcription be perfect. Spelling and grammatical errors may be present. The transcribed question may be stored in an interview question database 212 such as that depicted in FIG. 10. The transcribed text of the question may later be displayed on a Web page hosted by the controller 102. The question may possibly be numbered, indicating how many questions were asked prior to it during the interview. A listener may click on the question in order to hear the response in audio format. In an alternate embodiment, the interviewer or other party may manually key in the question” (paragraph 139).
2003/0033294 “(i) A textual transcription of a question that was asked by the interviewer. During the redaction process, the redacting system listens for "question" and "end question" tags. The audio that falls in between these tags is transcribed using a voice recognition module. It is not necessary that the textual transcription be perfect. Spelling and grammatical errors may be present. The transcribed question may be stored in a interview question database 212 such as that depicted in FIG. 8. The transcribed text of the question may later be displayed on a Web page hosted by the controller 102. The question may possibly be numbered, indicating how many questions were asked prior to it during the interview. A listener may click on the question in order to hear the response in audio format. In an alternate embodiment, the interviewer or other party may manually key in the question” (paragraph 121).
2002/0072040 “A continue button 802 is also included on the screen of FIG. 8. The continue button 802 is used after selecting a question, to effectively ask the neighbor the selected question. The second text box 807, or the `Transcript` scrolling text box'", displays the questions that the learner has asked along with the responses from the interviewee” (paragraph 138)
5369704 (cited in IDS) teaches “In particular, the attorney terminals 15 and 17 provide an outline mode for hierarchically outlining by subject category and sub-category a series of ordered questions to ask the witness or to act as a reminder as to certain areas of questioning that must be covered during the examination”
2014/0307859 (cited in IDS) teaches “The questions and answers stored in prior calls may be stored in the memory 12 of the caller communication terminal 1 and may be utilized so that when a question similar or the same to a previously asked question is received in a new communication session, the communication terminal is able to offer a suggested answer to the caller that the caller may accept or deny. The saved answers and questions from past calls may be stored in a database of the memory of the communication terminal so that the answers and questions from prior calls are associated with the communication address used for that calls. The suggested answers may then only be offered if the same question was previously asked in a prior communication had with the same communication address” (paragraph 50)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 12:00PM -8:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EY 6/17/2021
/ERIC YEN/           Primary Examiner, Art Unit 2658